34 N.Y.2d 770 (1974)
Warren Brothers Company, Appellant,
v.
New York State Thruway Authority, Respondent. (Claim No. 47368.)
Court of Appeals of the State of New York.
Argued May 6, 1974.
Decided June 6, 1974.
William J. Murphy for appellant.
Louis J. Lefkowitz, Attorney-General (Richard J. Dorsey and Ruth Kessler Toch of counsel), for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, RABIN and STEVENS concur.
*771MEMORANDUM.
We affirm the order of the Appellate Division.
The factual finding by that court of an absence of misrepresentations on the part of the State regarding the conditions at the job site, finds support in the record. The evidence also provides justification for rejecting claimant's contention that it was entitled to rely on certain specifications used for other construction work performed by another contractor over 15 years prior to the contract which is the subject of this claim. Furthermore, it appears that an appropriate inspection of the job site by claimant, a requirement imposed by the proposal and contract, would have revealed the actual condition had not such inspection been confined to driving along the highway in an automobile. The contract made it clear that claimant was to examine carefully the site of the work and to be fully informed by personal investigation as to conditions affecting the work to be done.
Order affirmed, without costs, in a memorandum.